Exhibit 10.1

 

Performance Award

 

RESONANT INC.

 

RESTRICTED STOCK UNIT AGREEMENT
(Performance Award)

 

--------------------------------------------------------------------------------


 

RESONANT INC. 2014 OMNIBUS INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT GRANT
(Performance Award)

 

You have been granted the following Performance-Based Restricted Stock Units
(“RSUs”) for shares of common stock, par value $0.001 per share (“Common
Stock”), of Resonant Inc. (“Resonant” or the “Company”):

 

Name of Recipient:

George B. Holmes

 

 

Total Number of RSUs:

For 250,000 shares of Common Stock

 

 

Value of Stock on Grant Date:

$5.06 per share

 

 

Grant Date:

August 8, 2016

 

 

Performance Period:

From the Grant Date through the earliest of the date you cease to continuously
provide Service to the Company, a Liquidation Event, and September 30, 2019.

 

 

Performance Objectives:

Up to the Total Number of RSUs may be earned based on the Company’s stock price
achieving specified levels, as set forth more fully in the attached Restricted
Stock Unit Agreement.

 

 

Vesting of Earned RSUs:

Of the total number of RSUs that have been earned, 50% shall vest on the date
the RSUs are earned and the remaining 50% shall vest on September 30, 2019, as
set forth more fully in the attached Restricted Stock Unit Agreement.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that the RSUs are granted under and governed by the terms
and conditions of the Resonant Inc. 2014 Omnibus Incentive Plan (a copy of which
has been provided to you) and the Restricted Stock Unit Agreement, which is
attached hereto, both of which are made a part of this document.

 

 

Recipient:

Resonant Inc.

 

 

 

 

By:

/s/ George B. Holmes

 

By:

/s/ Terry Lingren

 

 

 

 

Name:

George B. Holmes

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

RESONANT INC.

 

2014 OMNIBUS INCENTIVE PLAN

 

Restricted Stock Unit Agreement
(Performance Award)

 

1.             Terms.  Unless provided otherwise in the Notice of Restricted
Stock Unit Grant (“Notice of Grant”), the following standard terms and
conditions (“Standard Terms”) apply to Performance-Based Restricted Stock Units
(“RSUs”) granted to you under the Resonant Inc. 2014 Omnibus Incentive Plan (the
“2014 Plan”).  Your Notice of Grant, these Standard Terms and the 2014 Plan
constitute the entire understanding between you and Resonant.  Capitalized and
other terms used herein without definition shall have the meanings ascribed
thereto in the 2014 Plan.

 

2.             Performance Terms.  You will be entitled to vest in a number of
RSUs that have been earned based on attainment of stock price performance
objectives during the Performance Period, determined as follows:

 

(a)           During the Performance Period, (A) at the end of each calendar
quarter or (B) upon an earlier Liquidation Event, the RSUs shall be eligible to
become earned based on the Applicable Share Price on the last day of such
calendar quarter or on the day of (or paid in connection with) a Liquidation
Event, as follows:

 

Applicable Share Price(1)

 

RSUs Earned

 

Less Than or Equal to $15

 

0%

 

Greater Than or Equal to $65

 

100%

 

Between $15 and $65

 

Linear interpolation applies

 

 

--------------------------------------------------------------------------------

(1)  As adjusted for stock splits, reverse stock splits and similar matters.

 

(b)           The number of RSUs that become earned at the end of each calendar
quarter or upon an earlier Liquidation Event during the Performance Period shall
be the number determined in accordance with the table in
Section 2(a) immediately above, less any RSUs earned in prior calendar quarters.
See Exhibit A attached hereto for an example.

 

(c)           Upon expiration of the Performance Period, any RSUs that have not
been earned pursuant to Section 2(b) will be cancelled and forfeited.

 

(d)           “Applicable Share Price” means the average of (1) the average high
daily trading price for each trading day during the last month of the applicable
calendar quarter and (2) the average low daily trading price for each trading
day during the last month of the applicable calendar quarter; provided, however,
that Applicable Share Price in the event of a Liquidation Event shall be based
on the applicable transaction price.

 

(e)           “Liquidation Event” means the occurrence of a Change in Control
other than as a result of the event described in paragraph (a) of the definition
of Change in Control set forth in the 2014 Plan.

 

--------------------------------------------------------------------------------


 

3.             Vesting of Earned RSUs.

 

(a)           Provided that you continuously provide Service (as defined below)
to the Company from the Grant Date specified in the Notice of Grant through each
vesting date, the RSUs that become earned pursuant to Section 2(b) shall vest
and be converted into the right to receive shares of Common Stock as follows: 
50% on the date such RSUs become earned, and 50% on September 30, 2019 (the
“Deferred Units”).  If a vesting date falls on a weekend or any other day on
which The Nasdaq Stock Market (“NASDAQ”) is not open, affected RSUs shall vest
on the next following NASDAQ business day.  You shall be entitled to receive one
share of Common Stock for each one RSU that becomes earned and vested.

 

(b)           For the purposes of these Standard Terms, the term “Service” means
service to the Company or any of its Subsidiaries as an Employee, Director or
Consultant.

 

4.             Conversion into Common Stock.

 

(a)           Shares of Common Stock will be issued or become free of
restrictions as soon as practicable following vesting of the earned RSUs,
provided that you have satisfied your tax withholding obligations as specified
under Section 8 of these Standard Terms and you have completed, signed and
returned any documents and taken any additional action that the Committee deems
appropriate to enable it to accomplish the delivery of the shares of Common
Stock.  The shares of Common Stock will be issued in your name (or may be issued
to your executor or personal representative, in the event of your death or
Disablement), and may be effected by recording shares on the stock records of
the Company or by crediting shares in an account established on your behalf with
a brokerage firm or other custodian, in each case as determined by the
Committee.  In no event will the Company be obligated to issue a fractional
share.

 

(b)           Notwithstanding the foregoing, (i) the Company shall not be
obligated to deliver any shares of Common Stock during any period when the
Committee determines that the conversion of an RSU or the delivery of shares
hereunder would violate any federal, state or other applicable laws and/or may
issue shares subject to any restrictive legends that, as determined by the
Company’s counsel, is necessary to comply with securities or other regulatory
requirements, and (ii) the date on which shares are issued may include a delay
in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.

 

(c)           Notwithstanding anything to the contrary in these Standard Terms
or the applicable Notice of Grant, the Committee may reduce your unvested RSUs
if you change your employment classification from a full-time employee to a
part-time employee.

 

(d)           The number of shares of Common Stock into which RSUs convert as
specified in the Notice of Grant shall be adjusted for stock splits and similar
matters as specified in and pursuant to the 2014 Plan.

 

5.             Leaves of Absence.  For any purpose under these Standard Terms,
your Service shall be deemed to continue while you are on a bona fide leave of
absence, to the extent required by applicable law.  To the extent applicable law
does not require such a leave to be deemed to

 

2

--------------------------------------------------------------------------------


 

continue your Service such Service shall be deemed to continue if, and only if,
expressly provided in writing by the Committee or an executive officer of the
Company or Subsidiary for whom you provide Service.

 

6.             Suspension or Termination of RSUs for Misconduct.  If at any time
the Committee reasonably believes that you have committed an act of misconduct
as described in this Section 6, the Committee may suspend the vesting of your
RSUs pending a determination of whether an act of misconduct has been
committed.  If the Committee determines that you have committed an act of
embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Company, breach of fiduciary duty or deliberate disregard of Company
rules resulting in loss, damage or injury to the Company, or if you make an
unauthorized disclosure of any Company trade secret or confidential information,
engage in any conduct constituting unfair competition, induce any customer to
breach a contract with the Company or induce any principal for whom the Company
acts as agent to terminate such agency relationship, all RSUs not vested as of
the date the Committee was notified that you may have committed an act of
misconduct shall be cancelled and neither you nor any beneficiary shall be
entitled to any claim with respect to the RSUs whatsoever.  Any determination by
the Committee with respect to the foregoing shall be final, conclusive, and
binding on all interested parties.

 

7.             Termination of Service.

 

(a)           If your Service terminates for any reason, whether voluntarily or
involuntarily, including on account of death, disability or retirement, all RSUs
that have not been earned pursuant to Section 2(b) and any Deferred Units that
have not vested pursuant to Section 3(a) (after giving effect to any
acceleration of vesting resulting from such termination of Service) will be
cancelled and forfeited on the date of Service termination.

 

(b)           For purposes of this Section 7, your Service is not deemed
terminated if, prior to sixty (60) days after the date of termination of your
Service, you are re-engaged by the Company or a Subsidiary on a basis that would
make you eligible for future RSU grants, nor would your transfer from the
Company to any Subsidiary or from any one Subsidiary to another, or from a
Subsidiary to the Company be deemed a termination of your Service.  Further,
your provision of service as an employee, director or consultant to any
partnership, joint venture or corporation not meeting the requirements of a
Subsidiary in which the Company or a Subsidiary is a party shall be considered
Service for purposes of this provision if either (a) the entity is designated by
the Committee as a Subsidiary for purposes of this provision or (b) you are
specifically designated as providing Service for purposes of this provision.

 

8.             Tax Withholding.

 

(a)           To the extent required by applicable federal, state or other law,
you shall make arrangements satisfactory to the Company for the satisfaction of
any withholding tax obligations that arise by reason of vesting of an RSU and,
if applicable, any sale of shares of Common Stock.  The Company shall not be
required to issue or lift any restrictions on shares of Common Stock or to
recognize any purported transfer of shares of Common Stock until such
obligations are satisfied.  The Committee may permit these obligations to be
satisfied by having the Company withhold a portion of the shares of Common Stock
that otherwise would be issued to

 

3

--------------------------------------------------------------------------------


 

you upon vesting of the RSUs, or to the extent permitted by the Committee, by
tendering shares of Common Stock previously acquired.

 

(b)           You are ultimately liable and responsible for all taxes owed by
you in connection with your RSUs, regardless of any action the Committee or the
Company takes or any transaction pursuant to this Section 8 with respect to any
tax withholding obligations that arise in connection with your RSUs.  The
Company makes no representation or undertaking regarding the treatment of any
tax withholding in connection with the grant, issuance, vesting or settlement of
your RSUs or the subsequent sale of any of the shares of Common Stock underlying
your RSUs that vest.  The Company does not commit and is under no obligation to
administer the Plan in a manner that reduces or eliminates your tax liability.

 

9.             Transferability; Rights as a Stockholder.

 

(a)           Unless otherwise provided by the Committee, each RSU shall be
transferable only:

 

(i)            pursuant to your will or upon your death to your beneficiaries;

 

(ii)           by gift to your Immediate Family (defined below), corporations
whose only shareholders are you or members of your Immediate Family,
partnerships whose only partners are you or members of your Immediate Family,
limited liability companies whose only members are you or members of your
Immediate Family, or trusts established solely for the benefit of you or members
of your Immediate Family;

 

(iii)          by gift to a foundation in which you and/or members of your
Immediate Family control the management of the foundation’s assets; or

 

(iv)          for charitable donations;

 

provided that such permitted assignee shall be bound by and subject to all of
the terms and conditions of the Notice of Grant, these Standard Terms and the
2014 Plan relating to the transferred RSUs and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided, further,
that you shall remain bound by the terms and conditions of the Notice of Grant,
these Standard Terms and the 2014 Plan.

 

(b)           For purposes of these Standard Terms, “Immediate Family” is
defined as your spouse or domestic partner, children, grandchildren (including
any adopted and step children or grandchildren), parents, grandparents or
siblings.  Any purported assignment, transfer or encumbrance that does not
qualify under Section 9(a) above shall be void and unenforceable against the
Company.  Any RSU transferred by you pursuant to this section shall not be
transferable by the recipient except by will or the laws of descent and
distribution.  The transferability of RSUs is subject to any applicable laws of
your country of residence or employment.

 

(c)           You will have the rights of a stockholder only after shares of
Common Stock have been issued to you following vesting of your RSUs and
satisfaction of all other conditions to the issuance of those shares as set
forth in these Standard Terms.  RSUs shall not entitle you to any

 

4

--------------------------------------------------------------------------------


 

rights of a stockholder of Common Stock and there are no voting or dividend
rights with respect to your RSUs.  RSUs shall remain terminable pursuant to
these Standard Terms at all times until they vest and convert into shares.  As a
condition to having the right to receive shares of Common Stock pursuant to your
RSUs, you acknowledge that unvested RSUs shall have no value for purposes of any
aspect of your Service relationship with the Company.

 

10.          Disputes.  Any question concerning the interpretation of these
Standard Terms, your Notice of Grant, the RSUs or the 2014 Plan, any adjustments
required to be made thereunder, and any controversy that may arise under the
Standard Terms, your Notice of Grant, the RSUs or the 2014 Plan shall be
determined by the Committee (including any person(s) to whom the Committee has
delegated its authority) in its sole and absolute discretion.  Such decision by
the Committee shall be final and binding unless determined pursuant to
Section 12(g) to have been arbitrary and capricious.

 

11.          Amendments.  The 2014 Plan and RSUs may be amended or altered by
the Committee to the extent provided in the 2014 Plan.

 

12.          Other Matters.

 

(a)           Any prior agreements, commitments or negotiations concerning the
RSUs are superseded by these Standard Terms and your Notice of Grant.  You
hereby acknowledge that a copy of the 2014 Plan has been made available to you. 
The grant of RSUs to you in any one year, or at any time, does not obligate the
Company or any Subsidiary to make a grant in any future year or in any given
amount and should not create an expectation that the Company or any Subsidiary
might make a grant in any future year or in any given amount.

 

(b)           RSUs are not part of your Service contract (if any, unless
otherwise specified therein), your salary, your normal or expected compensation,
or other remuneration for any purposes, including for purposes of computing
severance pay or other termination compensation or indemnity.

 

(c)           Notwithstanding any other provision of these Standard Terms, if
any changes in the financial or tax accounting rules applicable to the RSUs
covered by these Standard Terms shall occur which, in the sole judgment of the
Committee, may have an adverse effect on the reported earnings, assets or
liabilities of the Company, the Committee may, in its sole discretion, modify
these Standard Terms or cancel and cause a forfeiture with respect to any
unvested RSUs at the time of such determination.

 

(d)           Nothing contained in these Standard Terms creates or implies an
employment contract or term of employment upon which you may rely.

 

(e)           Notwithstanding any provision of these Standard Terms, the Notice
of Grant or the 2014 Plan to the contrary, if, at the time of your termination
of Service with the Company, you are a “specified employee” as defined in
Section 409A of the Code, and one or more of the payments or benefits received
or to be received by you pursuant to the RSUs would constitute deferred
compensation subject to Section 409A, no such payment or benefit will be
provided under the RSUs until the earliest of (A) the date which is six
(6) months after your “separation from service” for any reason, other than death
or “disability” (as such terms are used in Section

 

5

--------------------------------------------------------------------------------


 

409A(a)(2) of the Code), (B) the date of your death or “disability” (as such
term is used in Section 409A(a)(2)(C) of the Code) or (C) the effective date of
a “change in the ownership or effective control” of the Company (as such term is
used in Section 409A(a)(2)(A)(v) of the Code).  The provisions of this
Section 12(e) shall only apply to the extent required to avoid your incurrence
of any penalty tax or interest under Section 409A of the Code or any regulations
or Treasury guidance promulgated thereunder.  In addition, if any provision of
the RSUs would cause you to incur any penalty tax or interest under Section 409A
of the Code or any regulations or Treasury guidance promulgated thereunder, the
Committee may reform such provision to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.

 

(f)            Notwithstanding any provision of these Standard Terms, the Notice
of Grant or the 2014 Plan to the contrary, if the Company determines, based upon
the advice of the tax advisors for the Company, that part or all of the
consideration, compensation or benefits to be paid to you pursuant to the RSUs
constitute “parachute payments” under Section 280G(b)(2) of the Code, then, if
the aggregate present value of such parachute payments, singularly or together
with the aggregate present value of any consideration, compensation or benefits
to be paid to you under any other plan, arrangement or agreement which
constitute “parachute payments” (collectively, the “Parachute Amount”) exceeds
2.99 times your “base amount,” as defined in Section 280G(b)(3) of the Code (the
“Base Amount”), the amounts constituting “parachute payments” which would
otherwise be payable to you or for your benefit shall be reduced to the extent
necessary so that the Parachute Amount is equal to 2.99 times the Base Amount
(the “Reduced Amount”).  In the event of a reduction of the payments that would
otherwise be paid to you, then the Company may elect which and how much of any
particular entitlement shall be eliminated or reduced and shall notify you
promptly of such election; provided, however, that the aggregate reduction shall
be no more than as set forth in the preceding sentence of this Section 12(f). 
Within ten (10) days following such election, the Company shall pay you such
amounts as are then due pursuant to the RSUs and shall pay you in the future
such amounts as become due pursuant to the RSUs.  As a result of the uncertainty
in the application of Section 280G of the Code at the time of a determination
hereunder, it is possible that payments will be made by the Company which should
not have been made (“Overpayment”) or that additional payments which are not
made by the Company pursuant to this Section 12(f) should have been made
(“Underpayment”).  In the event of a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations or tax law, that an Overpayment has
been made, any such Overpayment shall be treated for all purposes as a loan to
you that you shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.  In the event of a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations or tax law pursuant to which an Underpayment arises under this
Agreement, any such Underpayment shall be promptly paid by the Company to you or
for your benefit, together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code.

 

(g)           Because these Standard Terms relate to terms and conditions under
which you may be issued shares of Common Stock, an essential term of these
Standard Terms is that it shall be governed by the laws of the State of
Delaware, without regard to choice of law principles of Delaware or other
jurisdictions.  Any action, suit, or proceeding relating to these Standard Terms

 

6

--------------------------------------------------------------------------------


 

or the RSUs granted hereunder shall be brought in the state or federal courts of
competent jurisdiction in the State of California.

 

(h)           Copies of the Company’s Annual Report to Stockholders for its
latest fiscal year and the Company’s latest quarterly report are available,
without charge, at the Company’s business office.

 

(i)            Any notice required by these Standard Terms shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid.  Notice shall be addressed to you at the address set
forth in the records of the Company.  Notice shall be addressed to the Company
at:

 

Resonant Inc.

110 Castilian Drive, Suite 100
Goleta, CA 9311
Attention: 2014 Plan Committee

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXAMPLE

 

Assumptions

 

·    Maximum Award: 1,000 Performance-Based RSUs

·    Applicable Share Price:

·      Q1 = $15

·      Q2 = $25

·      Q3 = $20

·      Q4 = $30

 

(1)           Q1 Result

·      Applicable Share Price= $15; results in 0% of RSUs earned

 

(2)           Q2 Result

·      Applicable Share Price = $25; results in 20% of RSUs earned

·      1,000 RSUs x 20% = 200 RSUs earned

·      Reduced for aggregate RSUs earned in prior quarters

·      200 RSUs - 0 RSUs = 200 net RSUs earned

·      Delivery of RSUs

·      100 RSUs (i.e., 50% of net RSUs earned) paid immediately (less tax
withholding)

·      100 RSUs (i.e., 50% of net RSUs earned) deferred to 9/30/19, subject to
continued Service

 

(3)           Q3 Result

·      Applicable Share Price= $20; results in 10% of RSUs earned

·      1,000 RSUs x 10% = 100 RSUs earned

·      Reduced for aggregate RSUs earned in prior quarters

·      100 RSUs - 200 RSUs = 0 net RSUs earned

 

(4)           Q4 Result

·      Applicable Share Price = $30; results in 30% of RSUs earned

·      1,000 RSUs x 30% = 300 RSUs earned

·      Reduced for aggregate RSUs earned in prior quarters

·      300 RSUs - 200 RSUs = 100 net RSUs earned

·      Delivery of RSUs

·      50 RSUs (i.e., 50% of net RSUs earned) paid immediately (less tax
withholding)

·      50 RSUs (i.e., 50% of net RSUs earned) deferred to 9/30/19, subject to
continued Service

 

8

--------------------------------------------------------------------------------